PER CURIAM.
The petition seeking a belated appeal of the order denying petitioner’s motion to correct illegal sentence dated March 9, 2016, rendition of which was postponed pending rendition of the lower tribunal’s April 13, 2016, order denying petitioner’s timely motion for rehearing in Escambia County Circuit Court case number 2002-CF-5689, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
ROBERTS, C.J., ROWE and WINSOR, JJ, CONCUR, 'i